DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/23/2020 was filed after the mailing date of the application on 10/23/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being
drawn to a nonelected Groups II, III and IV: “a composite material suitable for use in dentures or dental implants”, “a partial denture, full denture, or other removable dental prosthetic” and “A method for making the composite material of claim 13” there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 06/14/2022.

Applicant's election with traverse of Group I, claims 1-12, drawn to a method for preventing or reducing the severity of denture stomatitis, in the reply filed on 06/14/2022 is acknowledged.  The traversal is on the ground(s) that the Examiner only stated conclusions.  This is not found persuasive because the Examiner is not required to provide evidence to support the restriction. Also, there are no specific arguments provided to the explicit reasoning provided and explained by the Examiner in the restriction requirement.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Claim 1 recites in the preamble “A method for preventing or reducing the severity of denture stomatitis” and also recites the limitation “a subject who has denture stomatitis”. These limitations seem to contradict each other; since once a patient has the disease the opportunity of prevention would have been null. 

Claims 2-3 are directed to a subject at risk of developing denture stomatitis, while claim 1, from which these depend, could be directed to a subject at risk of developing denture stomatitis or suffering from this disease. Claims 2-3 contradict part of the limitations of claim 1. Therefore claims 2-3 are indefinite.  

Claims 4-6 are directed to a subject suffering from denture stomatitis, while claim 1, from which these depend, could be directed to a subject at risk of developing denture stomatitis or suffering from this disease. Claims 4-6 contradict part of the limitations of claim 1. Therefore claims 4-6 are indefinite.  
All other claims are rejected based on their dependency on claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or                        nonobviousness.

Claims 1-3, 7-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over KOHGO et al. (US 20180296306 A1), hereafter, Kohgo; in view Lueck (DE 102008028306 A1); as evidence by Sung (WO 2005097045 A1); further evidenced by Cleveland Clinic (A nonprofit American academic medical center) [online]. [retrieved 2022-07-27]. Retrieved from the Internet: <https://my.clevelandclinic.org/health/diseases/21702-denture-stomatitis#:~:text=Denture%20stomatitis%20is%20one%20of,those%20who%20wear%20partial%20dentures>. 

	Regarding claims 1, 2 and 3; with respect to the part of the limitations that states “providing a subject at risk of developing denture stomatitis with a denture” and “or is otherwise at risk of developing an infection by Candida”; the Examiner notes that it is well known in the art that we all have some Candida in our mouth and that patients that use dentures are at risk of developing denture stomatitis; as evidenced by Cleveland Clinic. Therefore, people who do not take proper care of their oral hygiene and/or suffer from a disease that weakens their immune system could be at risk of developing denture stomatitis. 

As per claims 1, Kohgo teaches “providing a subject at risk of developing denture stomatitis with a denture (see above and Fig. 1) comprising a denture base made of a composite material that contains a polymer suitable for use as a denture base (Figure 1; [0002]). However, Kohgo fails to disclose “into which nanodiamonds have been incorporated”

Lueck discloses “a dental composition made of a composite material that contains a polymer suitable for use in dentistry into which nanodiamonds have been incorporated”; since Lueck discloses polymerizable dental material with nanodiamond ([0001] and [0002]), which is capable of being used for creating dental prosthetics ([0053]).
 
Kohgo and Lueck are analogous to the claimed invention because they are directed to the same field of polymer composite for dental appliances. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Kohgo’s composite to incorporate nanodiamonds as disclosed by Lueck; since it is well known in the art that nanodiamonds have antimicrobial benefits and improve the strength of the composite, as evidenced by Sung in page 11, paragraph 3 and page 7 paragraph 3, respectively.
Therefore, a denture made with the composite created by combining the teachings of Kohgo and Lueck would be capable of preventing or reducing the severity of denture stomatitis. 

	Regarding claim 7, Kohgo/Lueck discloses “wherein the polymer comprises poly(methylmethacrylate) (PMMA)”, since Kohgo discloses a denture base made of polymethyl methacrylate (PMMA) ([0154]).

	Regarding claim 8, Kohgo/Lueck discloses “wherein the polymer comprises PMMA and rubber nanoparticles” (Kohgo: [0194] and [0187]).

Regarding claim 11-12, Kohgo/Lueck discloses “wherein the nanodiamonds have an average particle size ranging from 20-40 nm” and “wherein the nanodiamonds have an average particle size of about 30 nm”; since Lueck discloses the nanodiamonds having an average primary particle diameter of 1-40 nm ([0046]). 

Should applicant traverse the Examiner’s position above, the Examiner further notes that Lueck teaches ranges overlapping the claimed limitations with respect to the particle size of claim 11-12. In this case since the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (Please see MPEP 2144.05(I)). 

Regarding claim 10, Kohgo/Lueck discloses that the total weight of nanoparticles in the composite is less than 21% by weight, including the nanodiamonds (Lueck: [0028]). Therefore, teaching that the nanodimaonds present in the composite are less than 21% by weight, but does not specifically teach that the nanodiamond make up the specific weight percent as claimed.   

However, the Examiner notes that the specific weight percent of the nanodiamonds is a result effective variable, dependent on the desired or necessary degree of antimicrobial properties afforded to the denture and/or desired strength. Further, the Examiner notes that the specific range of weight percent of nanodiamonds is described in the instant specification as merely preferable, lacking specific criticality (see page 9, paragraph 3 and page 26, paragraph 2 instant specification). Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the percent of nanodiamond as taught by Kohgo/Lueck, as combined above to include a particular weight percent of about 0.25 to 2, since such modification would merely involve the optimization of a result effective variable, obtained through routine experimentation in determining optimum results which has been held to be within the skill of the ordinary artisan (see MPEP 2144.05 (II)). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kohgo/Lueck, in view of Parkar et al. (WO 2018119026 A1), hereafter, Parkar; as evidenced by ScienceDirect (A web base platform for peer reviewed scientific literature) [online]. [retrieved 2022-07-22]. Retrieved from the Internet: <https://www.sciencedirect.com/topics/medicine-and-dentistry/poly-methyl-methacrylate>.
	
	Regarding claim 9, Kohgo/Lueck fails to disclose the limitations as claimed. However, Parkar discloses “wherein the polymer is PMMA and has a molecular weight as measured by gel permeation chromatograph (GPC) of 300,000 to 3,000,000 g/mol”; since Parkar discloses that the polymer could be PMMA and that the polymer could have a molecular weight of 1,500,000 g/mol or less (page 7, lines 20-25). 

Kohgo/Lueck and Parkar are analogous to the claimed invention because they are directed to the same field of polymer composite for dental appliances. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Kohgo/Lueck’s composite to incorporate the teachings of Parkar; in order to make the PMMA composition having a molecular weight between 300,000 to 3,000,000 g/mol; to allow the composite to have a desirable elongation at break (Parkar: (page 7, lines 20-25). 

Should applicant traverse the Examiner’s position above, the Examiner further notes that
Parkar teaches ranges overlapping the claimed limitations with respect to the molecular weight of claim 9. In this case since the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kohgo/Lueck to incorporate the claimed limitations. (Please see MPEP 2144.05(I)). 

In an alternative interpretation claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over American College of Prosthodontics (A not-for profit organization representing prosthodontists) [online]. [retrieved 2022-07-27]. Retrieved from the Internet: <https://www.prosthodontics.org/about-acp/position-statement-the-frequency-of-denture-replacement/>, hereafter, APC; in view of Kohgo, further in view of Lueck, as evidenced by Sung.  

Regarding claim 1, APC teaches a method for preventing or reducing the severity of denture stomatitis comprising providing a subject who has stomatitis with a replacement denture (page 1, paragraphs 6-7). Also, APC discloses a patient suffering from denture stomatitis (page 1, paragraph 7). However, APC does not teach a denture base made of a composite material that contains a polymer into which nanodiamonds have been incorporated.  

 	Kohgo discloses a denture base made of a composite material that contains a polymer suitable for use as a denture base (Kohgo: Figure 1; [0002]). 

APC, and Kohgo are analogous to the claimed invention because they are directed to the same field of polymer composite for dental appliances and treatment of denture stomatitis. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified APC to incorporate Kohgo’s composite to create a replacement denture; since it is well known in the art that PMMA has significant durability (Kohgo: [0156]).

Lueck discloses a dental composition made of a composite material that contains a polymer suitable for use in dentistry into which nanodiamonds have been incorporated ([0001], [0002] and [0053]). 

APC/Kohgo and Lueck are analogous to the claimed invention because they are directed to the same field of polymer composites for dental appliances and treatment of denture stomatitis. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified the denture base disclosed by APC/Kohgo to incorporate nanodiamonds as disclosed by Lueck; since it is well known in the art that nanodiamonds have antimicrobial properties; as evidence by Sung in page 11, paragraph 3.

Therefore, by taking the combine teachings of APC, Kohgo and Lueck, as a whole, APC/ Kohgo/Lueck discloses a denture base with antimicrobial properties capable of preventing or reducing the severity of denture stomatitis.  

Regarding claim 4 APC/Kohgo/Lueck discloses “wherein the subject has denture stomatitis” (APC: page 1 paragraph 7)

Regarding claims 5 APC/Kohgo/Lueck discloses “wherein the denture stomatitis is caused by a member of the genus Candida (APC: page 1, paragraph 7)” 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over APC/Kohgo/Lueck, in view of WILSON et al. (WO 2008015453 A1), hereafter, Wilson; as evidenced by Medical News Today (A web base outlet for medical information and news) [online]. [retrieved 2022-07-21]. Retrieved from the Internet: <https://www.medicalnewstoday.com/articles/322722>.

Regarding claim 6, APC/Kohgo/Lueck fails to disclose “wherein the denture stomatitis is caused by Candida albicans”. However, Wilson discloses that albicans can cause stomatitis and be treated with antimicrobial compositions in the mouth. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified APC/Kohgo/Lueck to include the teachings of Wilson including treating stomatitis caused by albicans ([0033]), as albicans is the most common candida (Please see Medical News Today), and such modification would target and treat a large number of cases.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS RUIZ whose telephone number is (571)272-7140. The examiner can normally be reached on M-F 8 Am - 5 PM (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Luis Ruiz/
Patent Examiner
Art Unit 3772
/EDWARD MORAN/Primary Examiner, Art Unit 3772